Contrary to the defendant’s contention, the Supreme Court properly denied, without a hearing, that branch of his omnibus motion which was to suppress physical evidence (see People v Montero, 44 AD3d 796 [2007]). The defendant’s supporting papers were conclusory and failed to set forth factual allegations sufficient to warrant such a hearing (see CPL 710.60 [3] [b]; People v Wright, 54 AD3d 695, 696 [2008]; People v Montero, 44 AD3d at 797).
The defendant’s contention that the evidence was legally insufficient to support his convictions of endangering the welfare of a child is unpreserved for appellate review (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484 [2008]). In any event, viewing the evidence in the light most favorable to the prosecution (People v Contes, 60 NY2d 620 [1983]), we find that the evidence was legally sufficient to establish beyond a reasonable doubt the defendant’s guilt of endangering the welfare of a child (see Penal Law § 260.10 [1]; People v Hitchcock, 98 NY2d 586, 592 [2002]). Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt on those counts was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Covello, J.P, Santucci, Chambers and Hall, JJ., concur.